DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-12, 15-17, 21-22, 24 and 28-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-5, 8, 9, 22 and 24, prior arts do not teach or suggest the combination of the modular compute platform of claim 1, in particular, wherein the optical connector is disposed on an outer edge of the second module or the enclosure; and wherein the optical transceiver is disposed adjacent to the first module and proximate to one or more fans of the compute platform for dissipating heat from the optical transceiver.

Re claims 10-12 and 28, prior arts do not teach or suggest the combination of the method of claim 10, in particular, wherein the optical connector is disposed on an outer edge of the second module or the enclosure; and wherein the optical transceiver is disposed adjacent to the first module and proximate to one or more fans of the compute platform for dissipating heat from the optical transceiver.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES WU/Primary Examiner, Art Unit 2841